Name: 75/682/EEC: Commission Decision of 2 October 1975 laying down for the purposes of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings the definitions relating to the list of characteristics and the list of agricultural products
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  information technology and data processing;  means of agricultural production;  international affairs
 Date Published: 1975-11-20

 Avis juridique important|31975D068275/682/EEC: Commission Decision of 2 October 1975 laying down for the purposes of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings the definitions relating to the list of characteristics and the list of agricultural products Official Journal L 301 , 20/11/1975 P. 0008 - 0039 Greek special edition: Chapter 03 Volume 33 P. 0070 Spanish special edition: Chapter 03 Volume 9 P. 0183 Portuguese special edition Chapter 03 Volume 9 P. 0183 COMMISSION DECISION of 2 October 1975 laying down for the purposes of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings the definitions relating to the list of characteristics and the list of agricultural products (75/682/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 75/108/EEC (1) of 20 January 1975 on the organization of a structures survey for 1975 as part of a programme of surveys on the structure of agricultural holdings, and in particular Article 8 (1) (a) and (b) thereof; Whereas pursuant to Article 8 (1) (a) and (b) of Directive No 75/108/EEC the definitions relating to the list of characteristics in the Annex to that Directive and also the list of agricultural products are to be laid down in accordance with the procedure set out in Article 11 of the Directive; Whereas if the findings of the survey for 1975 on the structure of agricultural holdings provided for in Directive No 75/108/EEC are to be in concordance throughout the European Economic Community, the terms contained in the list of characteristics must be understood and applied in a uniform manner ; whereas standard definitions should therefore be laid down for these terms wherever necessary; Whereas, furthermore, in order to permit easier practical use of the list of criteria in the Member States, these definitions should be supplemented by explanations and examples; Whereas the definition of the term "agricultural holding" should be uniform throughout the European Economic Community and since that definition itself refers to "agricultural products" it is consequently necessary to lay down a standard list of these products; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The definitions relating to the list of characteristics set out in the Annex to Directive No 75/108/EEC, the explanations relating thereto and the list of agricultural products shall be as set out in the Annexes hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 October 1975. For the Commission Guido BRUNNER Member of the Commission (1)OJ No L 42, 15.2.1975, p. 21. ANNEX I DEFINITIONS AND EXPLANATIONS APPLICABLE TO THE LIST OF CHARACTERISTICS SET OUT IN THE ANNEX TO COUNCIL DIRECTIVE No 75/108/EEC (I = definitions II = explanatory notes) AGRICULTURAL HOLDING I. A single unit both technically and economically, which has single management and the output of which is agricultural products (1). II. 1. An agricultural holding is thus defined by the following characteristics: 1.1 Output of agricultural products For the purpose of this survey "agricultural products" are taken to be those products listed in Annex II. 1.2 Single management There can be single management even though this is carried out by two or more persons acting jointly. 1.3 A single unit technically and economically In general this is indicated by a common use of labour and means of production. 2. Special cases 2.1 (a) When a holding is for tax or other reasons split up among two or more persons, or (b) when two or more separate holdings, each having previously been an independent holding, have been integrated in the hands of a single holder, the treatment is as a single holding, if there is a single management and a technical and economic unity. 2.2 Cases where a parcel of land has been retained by the former holder when transferring the holding to his successor (heir, tenant, etc.). This is: (a) included with the successor's holding if the retained land is worked in conjunction with the rest of the holding and if in general the same labour force and means of produktion as for the rest of the holding are employed; (b) attributed to the previous holder's holding if normally worked with the labour force and means of production of that holding. 2.3 For the purposes of this survey, the following are counted as agricultural holdings in so far as they fulfil the other criteria mentioned above as defining an agricultural holding: (a) bull and boar breeding stations, studs and hatcheries; (b) the agricultural holdings of research institutes, sanatoria and convalescent homes, religious communities, schools and prisons; (1)The survey covers only those holdings which fulfil the criteria in Article 4 of Directive No 75/108/EEC. (c) agricultural holdings which form part of industrial enterprises; (d) common land consisting of pasture, horticultural or other land, provided that such land is operated as an agricultural holding by the local authority concerned (e.g. by the taking of animals into agistment) (1). 2.4. Not included as agricultural holdings for the purposes of this survey are: (a) riding stables, racing stables, gallops (i.e. land used for exercising racehorses); (b) kennels; (c) markets, abattoirs, etc. (without rearing). 2.5 "Single product group-holdings" are treated as agricultural holdings independent of the "parent" holdings if they mainly use their own factors of production and do not rely mainly on the factors of production of the "parent" holdings (1). A. GEOGRAPHICAL SITUATION OF THE HOLDING The holding and all the information relating to it is taken as being in that district where the headquarters of the holding is situated (A/01). HEADQUARTERS OF THE HOLDING The headquarters of the holding is defined according to Member States' own rules. A/01 DISTRICT I. The districts for the purpose of this survey are made up as follows: >PIC FILE= "T9000632"> (1)The following are not considered here: - common land allotted to the holding (C/03), - common land which has been rented out (C/02). (2)Single-product group holdings are where separate holdings put together their resources for one particular farm enterprise to form a distinct joint enterprise run separately from the "parent" holdings (e.g. common orchard or a common cattle lot) (partial fusion). B. LEGAL PERSONALITY OF THE HOLDING B/01 THE PERSON LEGALLY OR ECONOMICALLY RESPONSIBLE FOR THE HOLDING, (HEREAFTER CALLED THE HOLDER) I. The holder of the holding is that (natural or legal) person in whose name the holding is operated. The holder can own the holding outright or rent it or be a hereditary long-term lease-holder or a usufructuary or a trustee. II. The holder may have delegated all or part of the power of decision to a manager. If on one holding two or more natural persons carry out the functions of holder only one of them is shown as such (e.g. the one who bears the greatest share of the risk or who takes the main part in managing the holding. If such criteria still fail to pick out one individual the choice should be based on some other criterion, such as age); In the case of share farming the share farmer is shown as holder. B/01 NATURAL PERSON I. For the purpose of this heading a natural person may be either a single individual or a group of individuals. II. The following, inter alia, are to be regarded as groups of individuals : married couples, siblings, joint beneficiaries under a will or intestacy, etc. B/02 MANAGER OF THE HOLDING I. The person responsible for the normal daily running of the holding concerned. II. The manager is generally but not always the same person as the holder. In the latter case the holder has charged someone else, for example a member of his family, with the running of the holding. One person only is taken as the manager. In the case where more than one person takes part in the normal daily running of the holding, then the person who takes the greatest part is considered as the manager. If this part is equally divided the necessary distinction may be made on the basis of age. C. TYPE OF TENURE C/01-03 AGRICULTURAL AREA UTILIZED I. The total area taken up by arable land, permanent pasture, permanent crops and subsistence plots. II. Type of tenure-special cases 1. Where a "single-product group holding" is treated as an independent holding (see "agricultural holdings", point 2.5) the total agricultural area of the group-holding is attributed to the person named as holder (B/01-II) but given the type of tenure under which it is held by the "parent" holding. 2. Land in co-ownership or leased and worked by several holdings, but which does not constitute a "single-product group-holding" is treated as relating to the holder who takes the greatest part in running it but each part is given the type of tenure under which it is held by the parent holding. C/01 OWNER FARMED AGRICULTURAL AREA I. Agricultural land being farmed as part or all of the holding being surveyed and which is the property of the holder or farmed by him as usufructuary or heritable long-term lease holder or under some other equivalent type of tenure. II. Land allotted to a farm worker (for his own cultivation) as part of his wage is allocated to the holding making the allotment, unless the farm worker uses his own means of production. Parcels of land retained by the former holder (see "Agricultural holding", point 2.2) are allocated to the main holding if worked with that holding. However, grazing rights on common grazing land are not included ; e.g. on common land belonging to the parish or to a cooperative (such areas, not being part of a holding, are not covered in this survey). C/02 TENANT-FARMED AGRICULTURAL AREA I. Land, rented by the holding in general for a period of at least 12 months and in return for a fixed rent agreed in advance, (in cash, kind or otherwise) and for which there is a (written or oral) tenancy agreement. II. The rented land can consist of: - a complete holding; - individual parcels of land. Parcels of land or holdings rented from members of the holder's family are included here if these areas are farmed as part of the holding surveyed. Also included is land belonging to another holding but worked by the holding under survey in return for a certain number of hours of labour but not land put at the disposal of a farm-worker as a form of wage (1). Land worked by the holding as conacre "11 month land" or as "zaaiklaar gehuurd land" (land ready for sowing rented for a year) also comes under this heading. Rented land which has been sublet is not included, since it does not constitute part of the holding surveyed. C/03 AGRICULTURAL AREA SHARE-FARMED OR UNDER OTHER MODES I. (a) Share-farmed agricultural area Land (which may constitute a complete holding) farmed in partnership by the landlord and the share-cropper under a written or oral share-farming contract. The production of the share cropped area is shared between two parties on an agreed basis. (b) Agricultural area utilized under other modes of tenure Other modes of tenure not covered by C/01, C/02, C/03 (a). II. This includes inter alia: 1. Land over which the holder enjoys rights by virtue of his occupancy of a particular post (forester, priest, teacher, etc.) except in Italy where such land is considered as being owner-farmed. 2. Land allotted to the holding by the parish or other organization, e.g. common grazing land apportioned on an acreage basis (as distinct from land over which common grazing rights are enjoyed), except in Italy where such land is considered as being owner-farmed. (1)As opposed to the case of land put at the disposal of a farm worker as a form of wage, which generally remains within the crop rotation system of the holding, a tenancy agreement of the type envisaged here will specify not merely the area of land concerned but also where it is and its exact boundaries. 3. Land which the holding works free of any charge (e.g. from derelict holdings being worked by the holding surveyed), except in Italy where such land is considered as being tenant farmed. 4. "Colonia parziaria" - of complete holdings and of individual parcels of land (1). D. MANAGEMENT OF THE HOLDING AND MANAGER'S EDUCATION D/01 ACCOUNTS I. Every systematic and regular record of revenue and expenditure which, when the books are closed at the end of the accounting period, enables the holding's income to be determined. II. Even if the book-keeping activity only started part-way through the year ending on the day of survey, this is counted as book-keeping. Intermittent jottings of particular proceedings in diaries or pocket books do not in themselves constitute bookkeeping. Neither do individual accounts of certain of the farm enterprises constitute in themselves bookkeeping in the sense required. D/04/a COOPERATIVE OR OTHER SIMILAR AGRICULTURAL ORGANIZATION I. A cooperative is taken to be any organization so defined by the relevant Member State's laws. "Other similar agricultural organizations" are organizations whose legal basis is similar to that of cooperative associations. II. For example, producer groups and similar organizations are included under this heading. U.K. Marketing Boards are not included. By "use of agricultural equipment and machinery" (D/04/a, third indent) is understood solely the use by the agricultural holding of machines and equipment and not the use of cooperative banks, of artificial insemination centres, etc. D/04/b PRODUCTION UNDER CONTRACT I. This implies the existence of a contract in writing between the agricultural producer and some other enterprise, normally an industrial or commercial enterprise, involving obligations on both parties. Such contracts are for the supply of agricultural products but may also provide for the supply of materials to the farmer. The calculation of the proportion under contract is based on the value of the quantities to be supplied under contract compared with the value of the total output of the product concerned. II. The contracts are concerned with matters such as the type, quantity, quality and/or price of the produce to be supplied and the period for delivery. (1)In "colonia parziaria" of complete holdings the grantor entrusts a farm to the head of a family, who undertakes to carry out with the aid of the members of his family (the farm family) all the work required on the holding and himself to bear part of the outgoings and to divide the farm's production with the grantor in fixed proportions. The members of the farm family are generally required to live on the farm. In "colonia parziaria" of individual parcels of land the grantor entrusts solely one or more parcels of land and the agreement does not cover the members of the grantee's family. The following are to be regarded as "production under contract": 1. the raising of livestock under contract; 2. production under contracts between producers. The following are excluded: 1. Compulsory deliveries pursuant to statutory requirements (e.g. in some countries milk producers are legally required to deliver to a particular buyer ; e.g. in the U.K. to the Milk Marketing Boards); 2. Supplies to cooperative associations required as a condition of membership. D/05 MANAGER'S AGRICULTURAL EDUCATION I. Primary : attendance at an elementary course at an agricultural college; Secondary : completion of a course in agricultural studies falling between the elementary and advanced (university) levels; Advanced : completion of a course in agricultural studies of university level. E to J LAND USE (1) I. The agricultural area utilized for farming includes the areas under main crops for harvest in 1975. Permanent crops and crops lasting several years (e.g. asparagus, strawberries or bushes) which have not yet reached a productive stage are treated as though they were already in production. II. For the breakdown by land use of area farmed, each area is listed only once (2), the total area of the holding is given by adding together the areas under E to I. During the period of survey an area can carry one or more crops. If more than one crop is carried the following cases have to be distinguished. 1. Two or more crops growing at the same time on arable land. In this case the area is split proportionately to the area of each crop (3). This principle does not apply to mixed crops (these are crops grown and harvested together on the same ground e.g. mixed corn) ; nor to successive crops (e.g. barley undersown with clover for later harvesting). A mixed crop is considered to be a single crop ; in the case of successive crops (point 3) there is always a main crop. 2. An arable crop with one or more permanent crops (association with permanent crops). In each of the three possible types of combined cropping, i.e.: (1) combination of two or more permanent ligneous crops (4); (2) combination of permanent ligneous crops with arable crops (4); (3) combination of permanent ligneous crops with permanent pasture; (1)The reference numbers given in the definitions of items under headings E to H are based on the list of agricultural products (Annex II). (2)However in Italy separate area figures are recorded distinguishing between main and secondary crops according to the method used in the 1970 general census. (3)The commonest combinations of arable crops include : maize with potatoes, with haricot beans, with beet ; oats with fodder turnips, with vetches, with kidney beans ; barley with kidney beans. (4)The commonest combinations of ligneous crops and of such crops with arable crops include: vines with olives ; fruit trees with vines or with olives ; citrus fruit with olives, citrus fruit with fruit trees ; olives or vines with wheat ; vines with haricot beans, with vegetables ; olives with vegetables ; citrus fruit with vegetables. which are characterized by the presence of a permanent crop, the whole of the area concerned is allocated to the main crop (1). Land with dispersed, low-yielding fruit trees or bushes does not count as having a permanent crop. 3. Crops grown in succession on arable land or on land with permanent crops (successive crops). In this case the area of each successive crop is not calculated. The area is allocated to one crop taken as the main crop (2). >PIC FILE= "T0006883"> E. ARABLE LAND I. Land generally worked under a system of crop rotation. II. Total land of the holding less subsistence plots, permanent pasture, permanent crops and "other land" (F to I); E/01 WHEAT AND SPELT (3) (4) E/02 DURUM WHEAT (3) (4) E/03 RYE (3) (4) I. This heading also includes meslin. E/04 BARLEY (3) (4) (1)The main crop where during one harvest year several crops are grown simultaneously or in succession on an area is the crop the production of which has the highest value. If the value of production does not determine which is the main crop, then the main crop is taken as the one which occupies the ground for the longest time. (2)Thus in such cases the subsidiary crops are not taken account of, except in Italy. (3)Seed included. (4)Except cereals harvested or fed green (E/18). E/05 OATS (1) (2) I. This heading also includes summer meslin. E/06 GRAIN MAIZE (1) (2) E/07 RICE (1) E/08 OTHER CEREALS (1) (2) E/09 DRIED VEGETABLES (PULSES) (INCLUDING SEEDS AND MIXTURES OF CEREALS AND PULSES) E/10 POTATOES (INCLUDING NEW POTATOES AND SETS) E/11 SUGAR BEET (EXCLUDING SEED) II. Fodder beet and low-sugar content sugar beet (E/12) are not included in this heading. E/12 FORAGE ROOTS AND BRASSICAS (EXCLUDING SEED) I. This heading includes mangolds, swedes, fodder carrots and fodder turnips, low sugar content sugar beet, other fodder roots and brassicas. E/13 INDUSTRIAL PLANTS (INCLUDING SEEDS FOR HERBACEOUS OLEAGINOUS PLANTS ; EXCLUDING SEEDS FOR TEXTILE PLANTS, HOPS, TOBACCO AND OTHER INDUSTRIAL PLANTS) E/14, 15 FRESH VEGETABLES, MELONS, STRAWBERRIES I. 011.6 ex Fresh vegetables, with the exception of mushrooms cultivated underground in caves, etc. for which figures are not collected ; the area of buildings specially erected or adapted for growing mushrooms is entered under I/03 "other land" ; any area of cultivated mushrooms grown in the open is included in E/14/b "market gardening". In France however all mushrooms are included under E/14/b. 011.76 Strawberries. E/14 FRESH VEGETABLES, MELONS, STRAWBERRIES - OUTDOOR E/14/a OPEN FIELD I. Vegetables, melons, strawberries grown on land in rotation with other agricultural crops. (1)Seed included. (2)Except cereals harvested or fed green (E/18). E/14/b MARKET GARDENING I. Vegetables, melons and strawberries grown on land in rotation with other horticultural crops. E/15, 17 and H/07 CROPS UNDER GLASS I. Crops which for the whole of their period of growth or for the predominant part of it are covered by glasshouses or frames, fixed or mobile glass or rigid or flexible plastic. II. This excludes sheets of plastic laid flat on the ground, also land under cloches or tunnels or movable glass covered frames. Crops under fixed frames in the U.K. are excluded. For mobile greenhouses or forcing houses or frames the area reported is the total area actually covered during 12 months, not merely the area covered by the installation at any one time. Areas of crops which are grown partly under glass and partly in the open air are reported as entirely under glass, unless the period under glass is of extremely limited duration. If the same area under glass is used more than once it is reported once only. Only the base area of multi-storeyed greenhouses is counted. E/16, 17 FLOWERS AND ORNAMENTAL PLANTS (EXCLUDING SEEDLINGS) E/18 FORAGE CROPS I. All green forage crops grown in the crop rotation and which occupy the same land for less than five years (annual or multi-annual feed crops). II. Cereals harvested green for forage are included here. Fodder roots and brassicas are included under heading E/12. E/19 HORTICULTURAL SEEDS AND OTHER ARABLE SEEDS OR SEEDLINGS, (EXCLUDING CEREALS, PULSES, POTATOES AND OILSEEDS) I. Areas producing seeds and seedlings for sale, excluding cereals, rice, pulses, potatoes and oilseeds. Seeds and seedlings for the own needs of the holding (e.g. young vegetable plants such as cabbage or lettuce seedlings) are included under the heading of the crop concerned. E/20 OTHER ARABLE CROPS I. Arable crops not included under E/01 to E/19 or under E/21. E/21 FALLOW LAND I. All land included in the crop rotation system, whether worked or not, but not producing a harvest for the duration of a crop year. II. Fallow land is not to be confused with successive crops (J/02) and unutilized agricultural area (I/01). The essential characteristic of fallow land is that it is left to recover, normally for the whole of a crop year. Fallow land may be: 1. bare land bearing no crops at all; 2. land with spontaneous natural growth, which may be used as feed or ploughed in; 3. land sown exclusively for the production of green manure. F. SUBSISTENCE PLOTS I. Land separated off from the rest of the holding and recognizable as kitchen garden, devoted to the cultivation of products which are mainly for consumption by persons living on the holding. II. Not included are: 1. pleasure gardens (parks and lawns) (I/03); 2. areas cultivated by collective households, for example research institutions, religious communities, boarding schools, prisons, etc. These areas count as an agricultural holding if such a holding, while linked to a collective household, is operated in such a way as to fulfil the other criteria of a holding ; they are classified according to their use. G. PERMANENT PASTURE AND MEADOW I. Land used by the holding, outside the crop rotation system, for the permanent production (five years or longer) of green forage crops, whether sown or self-seeded. II. Pasture with trees or bushes comes under this heading if the land is used mainly for the production of fodder. Poor quality pasture (1), whether used intermittently or throughout the year, is also included in this category. Pasture and hill or mountain grazings not normally used (2), are excluded (I/01). H. PERMANENT CROPS I. Crops not grown in rotation, other than permanent pasture which occupy the soil for a long period and yield crops over several years. II. This category includes nurseries (except non-commercial nurseries of forest trees grown in woods, which are included under woodland), and plants used for plaiting or weaving (osier, reeds, rushes, etc. : H/06). Permanent crops which are treated as vegetables or as ornamental plants or industrial plants (e.g. asparagus, roses, decorative shrubs cultivated for their blossom or leaves, strawberries, hops) are not included in this category. H/01 FRUIT AND BERRY PLANTATIONS I. Areas containing trees and bushes for the production of fruit. Orchards may be of the continuous type with minimum spacing between trees or of the non-continuous type with large spacing, and may or may not contain other crops. (1)Such poor quality pasture land includes low-yield areas of rough grazing, for example heath, moorland, "deer forests" in Scotland or other rough land being used for grazing and incapable of improvement by normal means of cultivation. (2)"Pasture etc. not normally used" includes for example areas grazed from time to time by a flock of sheep and areas only used during occasional years with exceptional weather conditions, when there is little growth on the usual pastures or when there is unusual growth on the grazings not normally used. II. Chestnuts are included. Orchards of citrus fruits or olives are excluded, as are vineyards (H/02, 03, 04). H/02 CITRUS PLANTATIONS H/03 OLIVE PLANTATIONS H/04 VINEYARDS H/05 NURSERIES I. Areas of young ligneous plants grown in the open air for subsequent transplantation: (a) vine and root-stock nurseries; (b) fruit tree nurseries; (c) ornamental nurseries; (d) nurseries of forest trees (excluding those for the holding's own requirements grown within woodland). II. Commercial forest-tree nurseries, whether in woodland or outside, are included under H/05, as are non-commercial forest-tree nurseries for the holding's own requirements grown outside woodland. However the (generally small) nurseries for the holding's own requirements grown within woodland are included with other woodland (item I/02). >PIC FILE= "T0006884"> H/06 OTHER PERMANENT CROPS I. Open air permanent crops other than those included under H/01 to H/05 and in particular those for plaiting or weaving (011.93). H/07 PERMANENT CROPS UNDER GLASS I. OTHER LAND I/01 UNUTILIZED AGRICULTURAL AREA I. Area previously used as an agricultural area and no longer worked for economic, social or other reasons and which is not used in the crop rotation system. II. This land could be brought back into cultivation using the resources normally available on an agricultural holding. The following are excluded: (1) pleasure gardens (parks and lawns) (I/03); (2) fallow land (E/21). I/02 WOODLAND I. Areas covered with trees or forest shrubs, including poplar plantations inside or outside woods and forest-tree nurseries grown in woodland for the holding's own requirements. II. Woodland includes all areas on the holding covered with trees or forest shrubs unless these areas are principally used for agricultural or other non-forestry purposes. Wind-breaks, shelter-belts, hedgerows etc. should be included in so far as it is appropriate to regard them as woodland. Christmas trees are included here, except for Belgium, where they are included under H/05. The following are excluded: 1. walnut trees grown mainly for their fruit (H/01), other plantations of non-forest trees (H) and osieries (H/06); 2. areas of isolated trees, small groups or lines of trees (I/03); 3. parks (I/03), gardens (I/03) and pasture (G/01 or I/01); 4. heath and moorland (G/01 or I/01); 5. commercial forest tree nurseries and other nurseries outside woodland (H/05). I/03 OTHER LAND (LAND COVERED BY BUILDINGS, FARMYARDS, TRACKS, PONDS, QUARRIES, INFERTILE LAND, ROCK, ETC.) I. All those parts of the total area belonging to the agricultural holding which constitute neither utilized agricultural area, unutilized agricultural area or woodland. II. This heading covers in particular: 1. areas not used directly for crop production but necessary for working the farm, such as ground occupied by buildings or roadways; 2. areas unsuitable for agricultural production, i.e. areas which can be cultivated only by extreme means which are not normally available on an agricultural holding ; for example, marshland, heaths, etc.; 3. pleasure gardens (parks and lawns). J. COMBINED OR SUCCESSIVE CROPS J/01 CROPS COMBINED WITH PERMANENT CROPS I. Crops growing together on the same land for a certain period during the 12-month reference period of the survey (see E - J Land Use), normally yielding clearly distinguishable products, at least one being a permanent crop (ligneous crop). J/02 SUCCESSIVE OR INTERMEDIATE CROPS (a) Successive crops I. Crops grown and harvested one after the other during the 12-month reference period. Horticultural crops, crops under glass and subsistence plots are excluded. (b) Intermediate crops (catch crops) I. Crops sown before, with or after the main crop to produce fodder or green manure. II. The area concerned will during the 12-month reference period always bear a main crop. Examples: - after the main crop of winter barley has been harvested, legumes are sown to be harvested green (forage) or to be ploughed under (green manure); - before the harvest of the main crop of potatoes, rye which was sown in the previous autumn is harvested green; - after spring barley has been harvested, clover which was under-sown at the same time as the barley is cut. K. LIVESTOCK K/01-16 LIVESTOCK I. Number, by head (1), of animals belonging to the agricultural holding, or in agistment on the holding. The animals need not necessarily be present on the holding of the time of survey (they may for example be on communal grazings or in the course of migration). II. Animals in agistment on the holding, but belonging to a non-agricultural undertaking (e.g. feed-mill, slaughterhouse), are included. The following are excluded: 1. animals in transit (e.g. female animals brought in for service); 2. animals in agistment on another holding. K/01 EQUIDAE II. Riding and racehorses are included. (1) >PIC FILE= "T9000668"> K/02 BOVINE ANIMALS UNDER ONE YEAR OLD (1) II. Buffaloes are included. K/03 MALE BOVINE ANIMALS ONE TO UNDER TWO YEARS OLD (1) II. Buffaloes are included. K/04 FEMALE BOVINE ANIMALS ONE TO UNDER TWO YEARS OLD (1) II. Female bovine animals which have already calved are excluded (K/07 and K/08). Buffaloes are included. K/05 BOVINE ANIMALS TWO YEARS OLD AND OVER, MALE (1) II. Buffaloes are included. K/06 HEIFERS (1) I. Female bovine animals of two years old and over which have not yet calved. II. Female bovine animals of two years and over which have not yet calved are included here even if they are in calf on the day of the survey. Buffaloes are included. K/07, 08 DAIRY COWS, OTHER COWS (1) I. Cows : Female bovine animals which have already calved (including any animals less than two years old). Buffaloes are included. K/07 DAIRY COWS (1) I. Cows which by reason of their breed or particular qualities are kept exclusively or principally to produce milk for human consumption or for processing into dairy products. These include cull dairy cows (whether or not fattened between their last lactation and their slaughter). K/08 OTHER COWS (1) I. 1. Cows which by reason of their breed or particular qualities are kept exclusively for the production of calves and whose milk is not intended for human consumption or for processing into dairy products. 2. Draft cows. 3. Other culls (whether or not fattened before slaughter). K/09 SHEEP (ALL AGES) (1)Commission Decision No 73/262/EEC of 24 July 1973 (OJ No L 253, 10.9.1973, p. 5). K/10 GOATS (ALL AGES) K/11 PIGLETS OF LIVE WEIGHT UNDER 20 KG (1) K/12 BREEDING SOWS WEIGHING 50 KG AND OVER (1) II. Cull sows for fattening are excluded. K/13 OTHER PIGS (1) I. Pigs with a live weight from 20 kg to less than 50 kg ; fattening pigs including cull boars and cull sows with a live weight of 50 kg and more and breeding boars of a live weight of 50 kg and more. K/14 TABLE FOWL II. Pullets, laying hens and cull layers are excluded. K/15 LAYING HENS II. Includes growing pullets before point of lay, hens in lay and cull hens. K/16 OTHER POULTRY (DUCKS, TURKEYS, GEESE, GUINEA-FOWL) L. TRACTORS, CULTIVATORS, MACHINERY AND EQUIPMENT USE OF MACHINERY I. Machinery used by the agricultural holding during the 12 months preceding the survey day (except for machines returned in the first column which relates to machines owned on the day of the survey). Column 1 : "Belonging to the holding": I. Motor vehicles, machinery and plant being the sole property of the agricultural holding on the day of the survey. II. Motor vehicles etc. which have been lent out to other agricultural holdings on a temporary basis are included. (1)Council Directive No 68/161/EEC of 27 March 1968 (OJ No L 76, 28.3.1968, p. 13). Column 2 : "Used by several holdings": 1. Belonging to another holding I. Motor vehicles, machinery and plant being the property of an agricultural holding and used by the holding under review (e.g. under mutual aid arrangements or on hire from a machinery hire syndicate) (1), (2). 2. Belonging to a cooperative (2): I. Motor vehicles, machinery and plant belonging to cooperative associations of which the holding is a member and used by the agricultural holding under review. 3. Jointly owned: I. Motor vehicles, machinery and plant owned jointly by two or more agricultural holdings or belonging to a machinery group. Column 3 : "Belonging to a service supply agency" (2): I. Motor vehicles, machinery and plant being the property of an agricultural service supply agency and used by the holding under review. II. Service supply agencies are undertakings which carry out under contract, using motor vehicles etc., services on agricultural holdings. This may be the undertaking's main activity or a secondary one (e.g. for firms whose main activity is in selling or repairing agricultural machinery, merchanting or processing agricultural products, in farming, or for a local nature conservancy authority). L/02 FOUR-WHEELED TRACTORS, TRACK-LAYING TRACTORS, TOOL CARRIERS I. All tractors with at least two axles used by the agricultural holding and all other motor vehicles used as agricultural tractors. This heading includes special vehicles such as jeeps, Unimogs, etc. used as agricultural tractors. However, motor vehicles used in the 12 months under review exclusively for forestry, fishing, construction of ditches and roads and other excavation work are excluded. II. The horse-power rating given is the nominal rating. L/03 CULTIVATORS, HOEING MACHINES, ROTARY HOES, MOTOR MOWERS I. Motor vehicles used in agriculture, horticulture and viticulture with one axle or similar vehicles without axle. II. Machines used solely for parks and lawns are excluded. L/04 COMBINE-HARVESTERS I. Machinery self-propelled, tractor-drawn or tractor-mounted, for the harvesting and threshing in one operation of cereals (including rice and grain-maize), pulses and oil seeds, seeds of legumes and grasses, etc. II. Specialized machines for the integrated harvesting of peas are not included. (1)Machinery hire syndicates are formed by agricultural holdings which have come together to hire out their machines to other holdings in order to make fuller utilization of the machines owned by them. The syndicate itself receives no payment but merely acts as an intermediary. (2)If an agricultural cooperative or machinery hire syndicate, while providing machinery for its members, at the same time acts as a service supply agency to other holdings, then, where the members derive some advantage from their membership, the machinery for their use should be entered in column 2, but otherwise should be entered in column 3. L/05 FORAGE HARVESTERS I. Machinery, self-propelled, tractor-drawn or tractor-mounted, for the continuous harvesting of straw and green forage, milled or dry, standing or windrowed. Harvesting, chopping and delivery into a trailer by mechanical or pneumatic means is in one operation. L/06 FULLY-MECHANISED POTATO HARVESTING MACHINES I. Machinery, self-propelled, tractor-drawn or tractor-mounted which lifts potatoes, removes the haulm, lays the potatoes in rows (certain types of machine only), picks them and/or pulls them into sacks or boxes or into loading containers or into a trailer. II. Harvesting may be carried out in one or more operations (e.g. when several machines having different functions are used in a continuous sequence ; in such a case the various machines are counted as a single machine). L/07 FULLY-MECHANIZED SUGAR-BEET HARVESTING MACHINES I. Machinery, self-propelled, tractor-drawn or tractor-mounted, which tops and lifts sugar-beet, lays them in rows or collects them in containers and/or pulverizes or windrows (longitudinally or transversally) the leaves. II. Harvesting may be carried out in one or more operations (e.g. when several machines with different functions are used in a continuous sequence ; in such a case the various machines are counted as a single machine). L/08 MILKING MACHINERY (FIXED OR MOVABLE) I. Milking installations, whether operating on a bucket or on a pipe system, milking sheds and mobile milking units (lorries equipped with machinery for milking and collecting milk) operating on the suction principle. II. Only the number of complete installations is given, not the number of individual buckets or teat-cups. L/09 MILK TANKS I. Milk container with artificial cooling apparatus, whether or not connected to milking machinery. L/10, 11 AREA COVERED BY GREENHOUSES IN USE I. "Greenhouses" means : fixed or movable installations of glass, plastic or any other material which is translucent but impervious to water, in which crops are grown under protection. The following are excluded: 1. fixed, movable or adjustable frames; 2. plastic tunnels; 3. cloches. II. Include only greenhouses used during the 12 months preceding the survey day. The base area covered by the greenhouses should be given. In the case of movable installations, the area covered is entered once only. Likewise if areas under glass are used several times a year the areas-covered are counted once only. L/11 GROUND AREA COVERED BY GREENHOUSES WITH HEATING INSTALLATION II. The heating may be effected either by fixed or by mobile heating installations. M. FARM LABOUR FORCE M/01-06 FARM LABOUR FORCE OF THE HOLDING I. All persons having completed their compulsory education (1) who carried out agricultural work for the holding under survey during the 12 months up to the survey day (2). This includes: - the holder (B/01), - members of the holder's family, - non-family labour. II. "Agricultural work" means every type of work on the surveyed holding which contributes to the production of the products listed in Annex II. "Work which contributes to production" includes inter alia, the following tasks: - organization and management (buying and selling, accounting, etc.), - field-labour (ploughing, hay-making, harvesting, etc.), - raising of animals (preparation and distribution of feed, milking, care of animals, etc.), - all work carried out on the holding in respect of storage, processing and market-preparation, (ensiling, butter-making, packing, etc.), - maintenance work (on buildings, machinery, installations, etc.), - own-account transport, in as far as this is carried out by the holding's own labour force. The following are not included : labour working on the holding but employed by a third party or under mutual-aid arrangements (e.g. labour of agricultural contractors or cooperatives). Also excluded from "agricultural work for the holding" are: 1. work for the private household of the holder or the manager and their families; 2. any forestry, hunting, fishery or fish farming operations (whether or not carried out on the holding) ; however, occasional forestry work carried out by an agricultural worker is not excluded: 3. Work in respect of any non-agricultural activity carried on by the holder. All persons of retiring age who continue to work on the holding are included in the farm labour force. If the holder is not a natural person (cf. B/01) the sections "holder", "spouse" and "other members of the family" are not completed and the manager is shown as non-family labour. (1)Age at which compulsory education ends in each Member State: Germany : 15 years, France : 16 years, Italy : 14 years, Netherlands : 15 years, Belgium : 14 years, Luxembourg : 15 years, United Kingdom : 16 years, Ireland : 15 years, Denmark : 16 years. (2)The observation period may be less than 12 months if the information provided is on a 12-months basis. M/03, 07 OTHER MEMBERS OF THE HOLDER'S FAMILY I. "Other members of the holder's family" are those other than the holder's spouse who live and work on the holding or who live elsewhere but do a substantial amount of agricultural work on the holding. II. "Members of the holder's family" means : the spouse, relatives in the ascending or descending line and other relatives (including those by adoption). It is irrelevant whether or not such persons receive a wage. M/04-06 NON-FAMILY LABOUR I. All persons working for and paid by the agricultural holding other than the holder and members of his family. M/04 NON-FAMILY LABOUR REGULARLY EMPLOYED I. Regular employment : Persons who worked every week on the holding under survey during the 12 months preceding the survey, irrespective of length of the working week. Persons who worked regularly for part of that period, but were unable, for any of the following reasons, to work for the entire period are also included: 1. special conditions of production on the holding; 2. absence by reason of holidays, military service, sickness, accident or death; 3. commencement or cessation of employment with the holding; 4. complete stoppage of work on the holding due to accidental causes (flooding, fire, etc.). II. Holdings with special conditions of production (point 1 above) include e.g. holdings specializing in growing olives or grapes or fruit and vegetables in the open or in fattening cattle on grass and only requiring labour for a limited number of months. Point 3 above covers workers who move from one farm to another during the 12 months before the day of survey. Short-term seasonal workers, e.g. labour engaged solely as fruit and vegetable pickers, are not included here but under M/05 and M/06, where the number of days worked is entered. M/05, 06 NON-FAMILY LABOUR NOT REGULARLY EMPLOYED I. "Not regularly employed" ; Workers who did not work each week on the agricultural holding in the 12 months preceding the survey day for a reason other than those listed under M/04. M/05, 06 NUMBER OF WORKING DAYS I. A working day is any day during which there is performed for a period of not less than eight hours work of the kind normally carried out by a full-time agricultural worker. Days of leave and sickness do not count as working days. M/01-04 TIME WORKED ON THE HOLDING I. The working time actually devoted to agricultural work for the holding, excluding work in the households of the holder or manager. "Full-time" means in the case of the holder and his/her spouse a minimum of 2 200 hours per year. For the rest of the labour force "full-time" means the minimum hours required by the national provisions governing contracts of employment. If these do not indicate the number of hours then 2 200 is to be taken as the minimum figure. N. HOLDER'S GAINFUL ACTIVITY OTHER THAN THE ACTIVITY REFERRED TO IN M. N/01 GAINFUL ACTIVITY OTHER THAN THE ACTIVITY REFERRED TO IN M I. Every activity other than activity relating to agricultural work as defined under M/01-06 carried out for a fixed remuneration (salary, wages or other payment according to the service rendered). II. This includes also gainful activities carried out on the holding itself or on another agricultural holding (camping sites, accommodation for tourists, etc.) as well as activity in a non-agricultural enterprise carried on by the holder. N/02 SELF-EMPLOYED OR OTHER I. Self-employed activity comprises all activity carried on in the name and for the account of the person concerned. Employed persons are those bound by a contract of employment (written or oral) and who receive remuneration, whether in cash or in kind. N/03 ECONOMIC SECTOR IN WHICH THIS ACTIVITY IS CARRIED ON : AGRICULTURE, HUNTING, FORESTRY AND FISHING II. Activities resulting from the holder's ownership of the agricultural holding, e.g. camping sites, accommodation for tourists, but which do not constitute part of the agricultural activity of the holding are not included under this heading but under the heading "other sectors". D/02 PROFITABILITY N/04 SPECIFIC NON-AGRICULTURAL ACADEMIC TRAINING II. Those Member States which provide this optional information are asked to provide at the same time the relevant definitions. ANNEX II A. LIST OF AGRICULTURAL PRODUCTS (1) 011 VEGETABLE PRODUCTS OF AGRICULTURE WHETHER CULTIVATED OR NOT 011.1 Cereals (excluding rice) (2) 011.11 Wheat and spelt 111 Common wheat and spelt 111.1 Winter wheat and spelt 111.2 Spring wheat 112 Durum wheat 112.1 Winter-wheat 112.2 Spring wheat 011.12 Rye and meslin 121 Rye 121.1 Winter rye 121.2 Spring rye 122 Meslin 011.13 Barley 130.1 Spring barley 130.2 Winter barley 011.14 Oats and summer meslin 141 Oats 142 Summer meslin 011.15 Maize 011.19 Other cereals (excluding rice) 191 Buckwheat 192 Millet 193 Grain sorghum 194 Canary seed 199 Cereals, not elsewhere specified (nes) (excluding rice) 011.2 Rice (in the husk or paddy) (3) (1)Source : Class 01, general industrial classification of economic activities in the European Communities - classification and nomenclature of input-output branches (NACE/CLIO). (2)Cereal seed (excluding rice seed) is included in the headings and subheadings of sub-group 011.1. (3)Rice seed is included in sub-group 011.2. 011.3 Pulses 011.31 Dried peas and fodder peas 311 Dried peas (other than for fodder) 311.1 Dried peas (excluding chick peas) 311.2 Chick peas 312 Fodder Peas 011.32 Haricot beans, kidney and horse beans 321 Haricot beans 322 Kidney and horse beans 011.39 Other pulses 391 Lentils 392 Vetches 393 Lupins 399 Dried legumes, not elsewhere classified, pulse mixtures, cereal and pulse mixtures 011.4 Roots and fodder brassicas 011.41 Potatoes 411 Potatoes (excluding seed potatoes) 411.1 New potatoes 411.2 Main crop potatoes 412 Seed potatoes 011.42 Sugar beet 011.49 Mangolds ; swedes ; fodder crraots and fodder turnips ; other root ; fodder brassicas 491 Mangolds 492 Swedes, fodder carrots, fodder turnips 492.1 Swedes 492.2 Fodder carrots, fodder turnips 493 Fodder cabbages and kales 499 Other roots and fodder brassicas 499.1 Jerusalem artichokes 499.2 Sweet potatoes 499.9 Roots and fodder brassicas not elsewhere specified 011.5 Industrial crops 011.51 Oil seeds and oleaginous fruit (excluding olives) 511 Colza and rape seed 511.1 Winter colza 511.2 Summer colza 511.3 Rape 512 Sunflower seed 513 Soya beans 514 Castor seed 515 Linseed 516 Sesame, hemp, mustard and poppy seed 516.1 Sesame seed 516.2 Hemp seed 516.3 Mustard seed 516.4 Oil poppy and poppy seed 011.52 (019.52) 011.53 Fibre plants 531 Flax 532 Hemp 011.54 (019.54) 011.55 Unmanufactured tobacco (including dried tobacco) 011.56 Hop cones 011.57 Other industrial crops 571 Chicory roots 572 Medicinal plants, aromatics, spices and plants for perfume extraction 572.1 Saffron 572.2 Caraway 572.9 Medicinal plants, aromatics, spices and plants for perfume extraction, not elsewhere specified 011.58 (019.58) 011.6 Fresh vegetables 011.61 Brassicas 611 Cauliflowers 619 Other brassicas 619.1 Brussels sprouts 619.2 White cabbages 619.3 Red cabbages 619.4 Savoy cabbages 619.5 Green cabbages 619.9 Cabbages, not elsewhere specified 011.62 Leaf and stalk vegetables other than brassicas 621 Clery and celeriac 622 Leeks 623 Cabbage lettuces 624 Endives 625 Spinach 626 Asparagus 627 Witloof chicory 628 Artichokes 629 Other leaf and stalk vegetables 629.1 Corn salad 629.2 Cardoons and edible thistle 629.3 Fennel 629.4 Rhubarb 629.5 Cress 629.6 Parsley 629.7 Broccoli 629.9 Leaf and stalk vegetable not elsewhere specified 011.63 Vegetables grown for fruit 631 Tomatoes 632 Cucumbers and gherkins 633 Melons 634 Aubergines, marrows and pumpkins 635 Sweet capsicum 639 Other vegetables grown for fruit 011.64 Root and tuber crops 641 Kohlrabi 642 Turnips 643 Carrots 644 Garlic 645 Onions and shallots 646 Salad beetroot (red beet) 647 Salsify and scorzonera 649 Other root and tuber crops (chives, radishes, French turnips, horse radishes) 011.65 Pod vegetables 651 Green peas 652 Beans 659 Other pod vegetables 011.66 Cultivated mushrooms (a) 011.7 Fresh fruit, including citrus fruit (excluding grapes and olives) 011.71 Dessert apples and pears 711 Dessert apples 712 Dessert pears (a) In Germany mushrooms grown underground in caves or in buildings specially erected or adapted for mushroom growing are excluded. 011.72 Cider apples and perry pears 721 Cider apples 722 Cider pears 011.73 Stone fruit 731 Peaches 732 Apricots 733 Cherries 734 Plums (including greengages, mirabelles and quetsches) 739 Other stone fruit 011.74 Nuts 741 Walnuts 742 Hazel-nuts 743 Almonds 744 Chestnuts 745 Other nuts (excluding tropical nuts) 745.1 Pistachios 745.9 Nuts, not elesewhere specified 011.75 Other tree fruits 751 Figs 752 Quinces 759 Other tree fruits, not elsewhere specified (excluding tropical fruit) 011.76 Strawberries 011.77 Berries 771 Black currants and red currants 771.1 Black currants 771.2 Red currants 772 Raspberries 773 Gooseberries 774 Other berries (e.g. cultivated blackberries) 011.78 Citrus fruit 781 Oranges 782 Mandarines and clementines 783 Lemons 784 Grape fruit 785 Other citrus fruit 785.1 Citrons 785.2 Limes 785.3 Bergamots 785.9 Citrus fruit, not elesewhere specified 011.79 (019.79) 011.8 Grapes and olives 011.81 Grapes 811 Dessert grapes 812 Other grapes (for wine making, fruit juice production and processing into raisins) 011.82 Olives 821 Table olives 822 Other olives (for olive oil production) 011.9 Other vegetable products 011.91 Fodder plants (1) 011.92 Nursery plants 921 Fruit trees and bushes 922 Vine slips 923 Ornamental trees and shrubs 924 Forest seedlings and cuttings 011.93 Vegetable materials used primarily for plaiting 931 Osier, rushes, rattans 932 Reeds, bamboos 939 Other vegetable materials used primarily for plaiting 011.94 Flowers, ornamental plants and Christmas trees 941 Flower bulbs, corms and tubers 942 Ornamental plants 943 Cut flowers, branches and foliage 944 Christmas trees (a) 945 Perennial plants 011.95 Seeds 951 Agricultural seeds (2) 952 Flower seeds 011.96 Products gathered in the wild (3) (a) 011.97 By-products from plant cultivation (4) (a) 971 Cereals (excluding rice) 972 Rice 973 Pulses 974 Roots and fodder brassicas (a) See part B. (1)For example hay, clover (excluding fodder kale). (2)Excluding cereal seeds, rice seeds and seed potatoes (011.1, 011.2, 011.4). (3)For example : wild mushrooms, cranberries, bilberries, blackberries, wild raspberries, etc. (4)For example : straw, beet and cabbage leaves, pea and bean husks. 975 Industrial crops 976 Fresh vegetables 977 Fruit and citrus fruit 978 Grapes and olives 979 Other plants 011.99 Vegetable products, not elsewhere specified 012 GRAPE MUST AND WINE (a) 012.0 Grape must and wine 012.01 Grape must 012.02 Wine 012.09 By products of wine production (1) 013 OLIVE OIL, UNREFINED (a) 013.0 Olive oil 013.01 Pure olive oil 013.02 Olive oil, unrefined (2) 013.09 By products of olive oil extraction (3) 014 ANIMALS AND ANIMAL PRODUCTS OF AGRICULTURE AND HUNTING 014.1 Cattle 014.10 Domestic cattle 101 Calves 102 Other cattle, less than one year old 103 Heifers 104 Cows 105 Male breeding animals 105.1 One - two years old 105.2 More than two years old 106 Cattle for slaughter and fattening 106.1 One - two years old 106.2 More than two years old (a) See Part B. (1)For example : wine, argol, etc. (2)The distinction between headings 013.01 and 013.02 is based on the method of processing rather than on different production stages. (3)For examplet : olive oil cakes and other residual products of olive oil extraction. 014.2 Pigs 014.20 Domestic pigs 201 Piglets 202 Young pigs 203 Pigs for fattening 204 Breeding sows 205 Breeding boars 014.3 Equines 014.31 Horses 014.32 Donkeys 014.33 Mules and hinnies 014.4 Sheep and goats 014.41 Domestic sheep 014.42 Domestic goats 014.5 Poultry, rabbits, pigeons and other animals 014.51 Hens, cocks, chicks, chickens 014.52 Ducks 014.53 Geese 014.54 Turkeys 014.55 Guinea-fowl 014.56 Domestic rabbits 014.57 Domestic pigeons 014.59 Other animals (a) 591 Bees 592 Silkworms 593 Animals reared for fur 594 Snails (excluding sea-snails) 599 Animals, not elsewhere specified 014.6 Game and game meat (a) 014.61 Game (1) (a) See Part B. (1)Live game includes only specially reared game and other game kept in captivity. 014.62 Game meat 014.7 Milk, untreated 014.71 Cow's milk 014.72 Ewe's milk 014.73 Goat's milk 014.74 Buffalo milk 014.8 Eggs 014.81 Hen eggs 811 Hatching eggs 812 Other 014.82 Other eggs 821 Hatching eggs 822 Other 014.9 Other animal products 014.91 Raw wool (including animal hair (1) 014.92 Honey (a) 014.93 Silkworm cocoons (a) 014.94 By-products of animal rearing (2) (a) 014.95 Animal products, not elsewhere specified (a) 014.96 (019.96) 015 AGRICULTURAL SERVICES (3) (a) 019 AGRICULTURAL PRODUCTS LARGELY OR WHOLLY IMPORTED 019.52 Tropical oil seeds and oleaginous fruit 521 Ground-nuts 522 Copra 523 Palm nuts and kernels a) See Part B. (1)If it is a principal product. (2)For example : skins and animal hair and pelts of slaughtered game, wax, manure, liquid manure. (3)That is services which are normally provided by the agricultural holdings themselves, e.g. ploughing, mowing, threshin, tobacco drying, sheepshearing, care of animals. 524 Cotton seed 529 Oil seeds and oleaginous fruit not elsewhere specified 019.54 Tropical fibre plants 541 Cotton 542 Other fibre plants 542.1 Manila hemp 542.2 Jute 542.3 Sisal 542.4 Coir 542.5 Ramie 542.9 Fibre plants not elsewhere specified 019.58 Other tropical plants for industrial use 581 Coffee 582 Cocoa 583 Sugar cane 019.79 Tropical fruit 791.1 Coconuts 791.2 Cashew nuts 791.3 Brazil nuts 791.4 Pecans 792 Other tropical fruit 792.1 Dates 792.2 Bananas 792.3 Pineapples 792.4 Papaws 792.5 Tropical fruit, not elsewhere specified 019.96 Ivory, unpolished B. LIST OF PRODUCTS EXCLUDED For the purposes of the survey the following headings are excluded from the standard list of agricultural products set out above: 011.944 Christmas trees 011.96 Products gathered in the wild (1) 011.97 By-products (from cultivation of cereals, rice, pulses, fodder, roots and brassicas, industrial crops, fresh vegetables, fruit and citrus fruit, grapes and olives and other crops (2) 012 Must and wine (3) (1)Since they are not generally gathered/harvested by the holding, do not grow on the agricultural area and cannot be assessed statistically. (2)Since the main product is included. (3)Since the first stage of production is included. 013 Olive oil, unrefined (1) 014.59 Other animals (bees, silkworms, animals reared for fur, snails, animals nes) 014.6 ex Game and game meat 014.92 Honey 014.93 Silkworm cocoons 014.94 By-products of animal rearing (2) 014.95 Animal products nes 015 Agricultural services (1)Since the first stage of production is included. (2)Since the main product is included.